Citation Nr: 1116465	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  06-19 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a skin disorder, claimed as chloracne due to Agent Orange exposure, previously claimed as a skin disorder of the hands, elbows, and right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1970 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2004 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in March 2009.  A transcript is of record.

This claim was previously before the Board in May 2009 and February 2010, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.


FINDINGS OF FACT

Prior to the promulgation of a decision by the Board in the appeal, the Veteran withdrew his appeal for service connection for a skin disorder, claimed as chloracne due to Agent Orange exposure, previously claimed as a skin disorder of the hands, elbows, and right foot.


CONCLUSION OF LAW

Because the Veteran has withdrawn his appeal relating to the issue of service connection for a skin disorder, claimed as chloracne due to Agent Orange exposure, previously claimed as a skin disorder of the hands, elbows, and right foot, the Board does not have jurisdiction to consider that claim.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

In an December 2004 rating decision, the RO denied service connection for a skin disorder, claimed as chloracne due to Agent Orange exposure, previously claimed as a skin disorder of the hands, elbows, and right foot.  The Veteran filed a notice of disagreement as to that determination, a statement of the case was issued in March 2006, and he perfected his appeal by filing a VA Form 9 in April 2006.  In May 2008 and February 2010, the Board remanded the claim for further development..  

In a written statement received by VA in February 2011, the Veteran indicated that he wishes to withdraw claim of service connection for a skin disorder, claimed as chloracne due to Agent Orange exposure, previously claimed as a skin disorder of the hands, elbows, and right foot.  

Hence, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Thus, the Board does not have jurisdiction to review it, and it must therefore be dismissed, without prejudice.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).







	(CONTINUED ON NEXT PAGE)
ORDER

The appeal for service connection for a skin disorder, claimed as chloracne due to Agent Orange exposure, previously claimed as a skin disorder of the hands, elbows, and right foot, is dismissed.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


